Name: Commission Regulation (EU) NoÃ 88/2011 of 2Ã February 2011 implementing Regulation (EC) NoÃ 452/2008 of the European Parliament and of the Council concerning the production and development of statistics on education and lifelong learning, as regards statistics on education and training systems Text with EEA relevance
 Type: Regulation
 Subject Matter: education;  employment;  information technology and data processing;  economic analysis;  executive power and public service
 Date Published: nan

 3.2.2011 EN Official Journal of the European Union L 29/5 COMMISSION REGULATION (EU) No 88/2011 of 2 February 2011 implementing Regulation (EC) No 452/2008 of the European Parliament and of the Council concerning the production and development of statistics on education and lifelong learning, as regards statistics on education and training systems (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 452/2008 of the European Parliament and of the Council of 23 April 2008 concerning the production and development of statistics on education and lifelong learning (1), and in particular Article 6 (1) thereof, Whereas: (1) Regulation (EC) No 452/2008 establishes a common framework for the systematic production of European statistics in the field of education and lifelong learning in three specified domains to be implemented by statistical actions. (2) It is necessary to adopt measures to implement individual statistical actions for production of statistics on education and training systems as covered by Domain 1 in Regulation (EC) No 452/2008. (3) When producing and disseminating of European statistics on education and training systems, the national and European statistical authorities should take account of the principles set out in the European Statistics Code of Practice endorsed by the Commission Recommendation of 25 May 2005 on the independence, integrity and accountability of the national and Community statistical authorities (2). (4) Implementing measures for production of statistics on education and training systems should take account of the potential burden on educational institutions and individuals and of the latest agreement between the UNESCO Institute for Statistics (UIS), the Organisation for Economic Cooperation and Development (OECD) and the Commission (Eurostat) on concepts, definitions, data processing, periodicity and deadlines for transmission of results. This includes the data transmission format on education systems as specified in the latest version of the detailed guidelines for the UNESCO/OECD/Eurostat data collection. (5) The measures provided for in this Regulation are in accordance with the opinion of the European Statistical System Committee, HAS ADOPTED THIS REGULATION: Article 1 Subject-matter This Regulation lays down rules for the implementation of Regulation (EC) No 452/2008 as regards the collection, transmission and processing of statistical data in Domain 1 on education and training systems. Article 2 Subjects covered and their characteristics The selection and specification of subjects to be covered by Domain 1 on education and training systems, as well as the detailed list of their characteristics and breakdowns, shall be as set out in Annex I. Article 3 Reference periods and transmission of results 1. Enrolments, entrants, personnel, foreign languages learned and class size data shall refer to the school/academic year as defined nationally (year t). Annual data on enrolments, entrants, personnel, foreign languages learned and class size data shall be transmitted to the Commission (Eurostat) annually by 30 September in year t+2. The first data transmission in September 2012 shall refer to the 2010-2011 school/academic year as defined nationally. 2. Graduates/graduations shall refer to the school/academic year as defined nationally (year t) or to the calendar year (year t+1). Annual data on graduates/graduations shall be transmitted to the Commission (Eurostat) annually by 30 November in year t+2. The first data transmission in November 2012 shall refer to the 2010-2011 school/academic year as defined nationally or to the calendar year 2011. 3. Education expenditure data shall refer to the financial year of the Member State as defined nationally (year t). Annual data on education expenditure shall be transmitted to the Commission (Eurostat) annually by 30 November in year t+2. The first data transmission in November 2012 shall refer to the 2010 financial year. Article 4 Data quality requirements and quality reporting framework 1. Data quality requirements and quality reporting framework on education and training systems shall be as set out in Annex II. 2. Member States shall transmit to the Commission (Eurostat) a quality report in line with the requirements set out in Annex II every year. The first report shall refer to the 2012 data collection year. The quality report concerning the reference periods laid down in Article 3 shall be transmitted to the Commission by 31 January in year t+3. The first quality report regarding the 2012 data collection shall, exceptionally, be transmitted by 31 March in year t+3. 3. Member States shall acquire the necessary data using a combination of different sources such as sample surveys, administrative data sources or other data sources. 4. Member States shall provide the Commission (Eurostat) with information on the methods and the quality of the data from the sources used other than sample surveys and administrative data sources as referred to in paragraph 3. Article 5 Entry into force This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. It shall apply from 1 January 2012. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 February 2011. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 145, 4.6.2008, p. 227. (2) COM(2005) 217 final. ANNEX I Subjects covered, detailed list of characteristics and their breakdowns Table name and breakdowns Title and Specifications ENRL-Bologna Number of students enrolled by level of education (tertiary level), by sex and detailed field of education reporting in accordance with the Bologna two cycle (Bachelor-Master) and Ph.D degree structure Breakdowns Specifications Level of education Number of students following the Bologna structures (or in programmes that lead to a similar degree in non European countries), number of students from programmes where the Bologna structures have not been introduced (following the ISCED 1997 structure) (or in programmes that lead to other degrees in non European countries) Bologna structures Programmes less than 3 years but considered to be at tertiary level and part of the Bologna structure (leading to a first degree), Programmes leading to a bachelor degree, 3-4 years of duration leading to a first degree, Master degree 4-6 years of cumulativeduration (leading to a second degree), Longfirst degrees considered to be part of the Bologna structure (duration 5 or more years), Ph.d. and doctorates programmes (leading to a third degree - post doctoratedegree). ISCED levels ISCED 5A 3 to < 5 years, (leading to a first degree), ISCED 5A 5 or more years, (leading to a first degree), ISCED 5A (leadingto a second degree), ISCED 5B (leading to a first qualification), ISCED 5B (leading to a second qualification), ISCED 6 (Ph.D/Doctor's degrees/post doctorate degrees) Detailed field of education Field of education and training manual, version December 1999 Optional Table name and breakdowns Title and Specifications ENRL1 Number of students by level of education, programme orientation, programme destination, intensity of participation, sex and age Breakdowns Specifications Level of education ISCED level 0, - level 1, - level 2, - level 3, - level 4, - level 5, - level 6, not allocated by level Programme orientation ISCED level 3 general, - level 3 pre-vocational/vocational, - level 4 general, - level 4 pre-vocational/vocational Programme destination ISCED level 3A/B, - level 3C, - level 4A/B, level 4C, - level 5A, - level 5B Intensity of participation Total full time and part time, full time Sex Males, Females Age Under 3 years, single years 3 to 29 years, 30-34 years, 35-39 years, 40 years and over, age unknown Obligatory (except column 5 regarding participation in early childhood programmes not in ISCED 0 or 1) Table name and breakdowns Title and Specifications ENRL1_Adult Number of students in adult education programmes reported in ENRL1 by level of education, programme orientation, intensity of participation, sex and age Breakdowns Specifications Level of education ISCED level 1, - level 2, - level 3, - level 4 Programme orientation ISCED level 3 general, - level 3 pre-vocational/vocational, - level 4 general, - level 4 pre-vocational/vocational Intensity of participation Total full time and part time, full time Sex Males, Females Age Under 15 years, single years 15 to 29 years, 30-34 years, 35-39 years, 40 years and over, age unknown Obligatory Table name and breakdowns Title and Specifications ENRL1a Number of students by level of education, programme orientation, programme destination, type of institution, intensity of participation and sex Breakdowns Specifications Level of education ISCED level 0, - level 1, - level 2, - level 3, - level 4, - level 5A, - level 5B, - level 6, not allocated by level Programme orientation ISCED level 2 general, - level 2 pre-vocational, - level 2 vocational, - level 3 general, - level 3 pre-vocational, - level 3 vocational, - level 4 general, - level 4 pre-vocational, - level 4 vocational, Programme destination ISCED level 3A, - level 3B, - level 3C, - level 4A, - level 4B, level 4C, - level 5A first degree, - level 5A second and further degrees, - level 5B first qualification, - level 5B second and further qualifications. Intensity of participation Total full time and part time, full time, part time, full time equivalents  total full time and part time Of which: Students in combined school and work-based programme (for ISCED levels 3 and 4)  Sex Males, Females  full-time Of which: Students in combined school and work-based programme (for ISCED levels 3 and 4)  Sex Males, Females  part-time Of which: Students in combined school and work-based programme (for ISCED levels 3 and 4)  full time equivalents Of which: Students in combined school and work-based programme (for ISCED levels 3 and 4) Type of institution Public institutions, all private institutions  Intensity of participation Full time, part time, full time equivalents Obligatory (except rows C5 to C12 (regarding government dependent private institutions and independent private institutions) and column 5 (regarding participation in early childhood programmes not in ISCED 0 or 1) which remain optional) Table name and breakdowns Title and Specifications ENRL1a_adult Number of students in adult education reported in ENRL1a by level of education, programme orientation, type of institution, intensity of participation and sex Breakdowns Specifications Level of education ISCED level 0, - level 1, - level 2, - level 3, - level 4 Programme orientation ISCED level 2 general, - level 2 pre-vocational, - level 2 vocational, - level 3 general, - level 3 pre-vocational, - level 3 vocational, - level 4 general, - level 4 pre-vocational, - level 4 vocational, Type of institution Public institutions, all private institutions, government dependent private institutions, independent private institutions  Intensity of participation Full time, part time, full time equivalents Optional Table name and breakdowns Title and Specifications ENRL3 Number of students and repeaters (ISC 123) in general programmes by level of education, sex and grade Breakdowns Specifications Type of student/repeater status Number of students, number of repeaters  Level of education ISCED level 1  Programme destination ISCED level 2 general, - level 3 general Sex Males, Females Grade Grade 1, Grade 2, Grade 3, Grade 4, Grade 5, Grade 6, Grade 7, Grade 8, Grade 9, Grade 10, Grade unknown Optional Table name and breakdowns Title and Specifications ENRL4 Number of students in grade 1 by sex and age Breakdowns Specifications Level of education Grade 1 in Primary (ISCED 1) Sex Males, females Age group under 4 years, single years 4 to 14 years, 15 years and over, age unknown Optional Table name and breakdowns Title and Specifications ENRL5 Number of students (ISC 56) by level of education, programme destination, field of education and sex Breakdowns Specifications Level of education ISCED level 56  Programme destination ISCED level 5A, - level 5B, - level 6 Sex Males, Females Field of education Education (ISC 14), Teacher training (ISC 141), Education science (ISC 142), Humanities and Arts, Arts (ISC 21), Humanities (ISC 22), Social sciences, business and law, Social and behavioural science (ISC 31), Journalism and information (ISC 32), Business and administration (ISC 34), Law (ISC 38), Science, Life sciences (ISC 42), Physical sciences (ISC 44), Mathematics and statistics (ISC 46), Computing (ISC 48), Engineering, manufacturing and construction, Engineering and engineering trades (ISC 52), Manufacturing and processing (ISC 54), Architecture and building (ISC 58), Agriculture, Agriculture, forestry and fishery (ISC 62), Veterinary (ISC 64), Health and welfare, Health (ISC 72), Social services (ISC 76), Services, Personal services (ISC 81), Transport services (ISC 84), Environmental protection (ISC 85), Security services (ISC 86), not known or unspecified Obligatory Table name and breakdowns Title and Specifications ENRL6 Number of mobile and foreign students (ISCED 5 and 6) by level of education, programme destination and field of education Breakdowns Specifications Type of student Mobile and foreign students Level of education ISCED level 5 and 6  Programme destination ISCED level 5A, - level 5B, - level 6 Field of education Education (ISC 14), Teacher training (ISC 141), Education science (ISC 142), Humanities and Arts, Arts (ISC 21), Humanities(ISC 22), Social sciences, business and law, Social and behavioural science (ISC 31), Journalism and information (ISC 32), Business and administration (ISC 34), Law (ISC 38), Science, Life sciences (ISC 42), Physical sciences (ISC 44), Mathematics and statistics (ISC 46), Computing (ISC 48), Engineering, manufacturing and construction, Engineering and engineering trades (ISC 52), Manufacturing and processing (ISC 54), Architecture and building (ISC 58), Agriculture, Agriculture, forestry and fishery (ISC 62), Veterinary (ISC 64), Health and welfare, Health (ISC 72), Social services (ISC 76), Services, Personal services (ISC 81), Transport services (ISC 84), Environmental protection (ISC 85), Security services (ISC 86), not known or unspecified Optional Table name and breakdowns Title and Specifications ENRL7 Number of mobile and foreign students by level of education, programme destination, EU/non EU citizenship and sex Breakdowns Specifications Type of student Mobile Students by origin in EU countries, in non-EU countries and unknown origin  Level of education ISCED level 5, - level 6, not allocated by level  Programme destination ISCED level 5A first degree, - level 5A second and further degrees, - level 5B first qualification, - level 5B second and further qualifications.  Sex Males, Females Type of student Students who are non-citizens in reporting country  of which students who are citizens of EU countries  of which students who are citizens of non-EU countries  of which students have unknown citizenship  Level of education ISCED level 0, - level 1, - level 2, - level 3, - level 4, - level 5, - level 6, not allocated by level  Programme destination ISCED level 5A first degree, - level 5A second and further degrees, - level 5B first qualification, - level 5B second and further qualifications.  Sex Males, Females Optional Table name and breakdowns Title and Specifications ENRL8 Number of students (ISCED 5/6) by level of education, programme destination, country of citizenship Breakdowns Specifications Type of student All students  Level of education ISCED level 5, ISCED level 6  Programme destination ISCED level 5A, - level 5B Country of citizenship The standard country and area codes for statistical use are those which are defined and in force by the United Nations Statistical Division (International Standard ISO 3166-1), m49alpha. Obligatory Table name and breakdowns Title and Specifications ENRL9 Number of students (ISC 5/6) by level of education, programme destination and country of origin (usual residence and/or prior education) Breakdowns Specifications Type of student Students by country of origin  Level of education ISCED level 6  Programme destination ISCED level 5A, - level 5B Country or territory of Usual residence/ or prior education The standard country and area codes for statistical use are those which are defined and in force by the United Nations Statistical Division (International Standard ISO 3166-1), m49alpha. Optional Table name and breakdowns Title and Specifications ENTR1 Annual intake by level of education and programme destination Breakdowns Specifications Level of education Upper secondary ISCED 3, Post-Secondary non-tertiary ISCED 4, Tertiary  Programme destination ISCED 5A, ISCED 5B, ISCED 6 Type of student New entrants, re-entrants, continuing students New entrants With previous education at the other tertiary level, without any previous education at the tertiary level Optional Table name and breakdowns Title and Specifications ENTR2 Number of new entrants by level of education, sex and age Breakdowns Specifications Level of education Upper secondary (ISCED level 3), Post-secondary non-tertiary (ISCED 4), Tertiary  Programme destination ISCED level 5A, - level 5B, - level 6 Sex Males, Females  Age Under 14 years, single year 14-29, 30-34 years, 35-39 years, 40 years and over, age unknown Obligatory except for columns 1 and 2 (regarding ISCED levels 3 and 4) which are optional. Table name and breakdowns Title and Specifications ENTR3 Number of new entrants by level of education, sex and field of education Breakdowns Specifications Level of education Tertiary  Programme destination ISCED level 5A, - level 5B, level 6 Sex Males, Females  Field of education Education (ISC 14), Teacher training (ISC 141), Education science (ISC 142), Humanities and Arts, Arts (ISC 21), Humanities(ISC 22), Social sciences, business and law, Social and behavioural science (ISC 31), Journalism and information (ISC 32), Business and administration (ISC 34), Law (ISC 38), Science, Life sciences (ISC 42), Physical sciences (ISC 44), Mathematics and statistics (ISC 46), Computing (ISC 48), Engineering, manufacturing and construction, Engineering and engineering trades (ISC 52), Manufacturing and processing (ISC 54), Architecture and building (ISC 58), Agriculture, Agriculture, forestry and fishery (ISC 62), Veterinary (ISC 64), Health and welfare, Health (ISC 72), Social services (ISC 76), Services, Personal services (ISC 81), Transport services (ISC 84), Environmental protection (ISC 85), Security services (ISC 86), not known or unspecified Obligatory Table name and breakdowns Title and Specifications GRAD-Bologna Number of graduates/graduations (tertiary level), by sex and detailed field of education reporting in accordance with the Bologna two cycle (Bachelor-Master) and Ph.D degree structure Breakdowns Specifications Level of education Number of graduates/graduations following the Bologna structures (or in programmes that lead to a similar degree in non European countries), number of graduates/graduations from programmes where the Bologna structures have not been introduced (following the ISCED 1997 structure) (or in programmes that lead to other degrees in non European countries) Bologna structures Degrees less than 3 years but considered to be at tertiary level and part of the Bologna structure (leading to a first degree), Bachelor degree 3-4 years of duration leading to a first degree, Master degree 4-6 years of cumulative duration (leading to a second degree), Long first degrees considered to be part of the Bologna structure (duration 5 or more years), PhD. and doctorates  ISCED levels ISCED 5A first degree 3 to < 5 year, ISCED 5A first degree 5 or more years, ISCED 5A (leading to a second degree), ISCED5B (leading to a first qualification), ISCED 5B (leading to a second qualification), ISCED 6 (PhD/Doctor's degrees/post doctorate degrees) Detailed field of education Field of education and training manual, version December 1999 Optional Table name and breakdowns Title and Specifications GRAD1 Number of graduates (ISCED 3 and 4) by level of education, programme destination, programme orientation, type of institution, sex and by mobile and foreign student by sex Breakdowns Specifications Type of graduate Graduates who are foreign citizens in reporting country, graduates who are mobile students in reporting country Level of education Upper secondary (ISCED 3), post-secondary non-tertiary ISCED 4  Programme destination ISCED level 3A , - level 3B, - level 3C of similar duration as typical 3A or 3B programmes, - level 3C of shorter duration as typical 3A or 3B programmes, ISCED level 4A , - level 4B, - level 4C.  Programme orientation ISCED level 3 general programmes, - level 3 pre-vocational programmes, - level 3 vocational programmes, ISCED level 4 general programmes, - level 4 pre-vocational programmes, - level 4 vocational programmes Sex Males, Females Type of graduate/mobile Graduates with origin outside reporting country Level of education Upper secondary (ISCED 3), post-secondary non-tertiary ISCED 4  Programme destination ISCED level 3A , - level 3B, - level 3C of similar duration as typical 3A or 3B programmes, - level 3C of shorter duration as typical 3A or 3B programmes  Programme orientation ISCED level 3 general programmes, - level 3 pre-vocational programmes, - level 3 vocational programmes, - level 4 general programmes, - level 4 pre-vocational programmes, - level 4 vocational programmes Sex Males, Females Type of institution Public institutions, all private institutions  Sex Males, Females Level of education Upper secondary (ISCED 3), post-secondary non-tertiary ISCED 4  Programme destination ISCED level 3A , - level 3B, - level 3C of similar duration as typical 3A or 3B programmes, - level 3C of shorter duration as typical 3A or 3B programmes  Programme orientation ISCED level 3 general programmes, - level 3 pre-vocational programmes, - level 3 vocational programmes, - level 4 general programmes, - level 4 pre-vocational programmes, - level 4 vocational programmes Optional Table name and breakdowns Title and Specifications GRAD2 Number of graduates (ISCED 3 and 4) by level of education, programme destination, programme orientation, age and sex Breakdowns Specifications Level of education Upper secondary (ISCED 3), post-secondary non-tertiary ISCED 4  Type of graduate All graduates, First time graduates  Programme destination ISCED level 3A , - level 3B, - level 3C of similar duration as typical 3A or 3B programmes, - level 3C of shorter duration as typical 3A or 3B programmes, first time graduates ISCED 3A&3B, first time graduates ISCED 3A, 3B and 3C of similar duration as typical 3A or 3B programmes, ISCED level 4A , - level 4B, - level 4C  Programme orientation ISCED level 3 general programmes, - level 3 pre-vocational programmes, - level 3 vocational programmes, ISCED level 4 general programmes, - level 4 pre-vocational programmes, - level 4 vocational programmes Sex Males, Females  Age Under 11 years, single years 11 to 29 years, 30-34 years, 35-39 years, 40 years and over, age unknown Obligatory Table name and breakdowns Title and Specifications GRAD3 Number of graduates (ISCED 5 and 6) by level of education, programme destination, cumulative duration, type of institution, sex and mobile and foreign students by sex Breakdowns Specifications Type of graduate/origin Graduates who are mobile students in reporting country Level of education ISCED level 5A, - level 5B, - level 6  Programme destination ISCED level 5A first degree by cumulative duration, - level 5A second and further degrees by cumulative duration, - level 5B first qualification by cumulative duration, - level 5B second and further qualifications by cumulative duration, - level 6 Ph.D/Doctor's degrees, - Level 6 post doctorate degrees  Cumulative duration ISCED level 5A first degree 3 to < 5 years, - level 5A first degree 5 to 6 years, level 5A first degree more than 6 years, level 5A second and further degrees less than 5 years, level 5A second and further degrees less than 5 to 6 years, level 5A second and further degrees more than 6 years, ISCED level 5A first degree 3 to < 5 years, - level 5A first degree 5 to 6 years, level 5A first degree more than 6 years, level 5B first qualification 2-< 3 years, level 5B first qualification 3 to < 5, level 5B first qualification more than 5 years, level 5B second and further qualifications 3 to < 5 years, level 5B second and further qualifications 5 or more years Sex Males, Females Type of graduate/citizenship Graduates who are foreign citizens in reporting country Level of education ISCED level 5A, - level 5B, - level 6  Programme destination ISCED level 5A first degree by cumulative duration, - level 5A second and further degrees by cumulative duration, - level 5B first qualification by cumulative duration, - level 5B second and further qualifications by cumulative duration, - level 6 Ph.D/Doctor's degrees, - Level 6 post doctorate degrees  Cumulative duration ISCED level 5A first degree 3 to < 5 years, - level 5A first degree 5 to 6 years, level 5A first degree more than 6 years, level 5A second and further degrees less than 5 years, level 5A second and further degrees less than 5 to 6 years, level 5A second and further degrees more than 6 years, ISCED level 5A first degree 3 to < 5 years, - level 5A first degree 5 to 6 years, level 5A first degree more than 6 years, level 5B first qualification 2-< 3 years, level 5B first qualification 3 to < 5, level 5B first qualification more than 5 years, level 5B second and further qualifications 3 to < 5 years, level 5B second and further qualifications 5 or more years Sex Males, Females Type of institution Public institutions, all private institutions Level of education ISCED level 5A, - level 5B, - level 6  Programme destination ISCED level 5A first degree by cumulative duration, - level 5A second and further degrees by cumulative duration, - level 5B first qualification by cumulative duration, - level 5B second and further qualifications by cumulative duration, - level 6 Ph.D/Doctor's degrees, - Level 6 post doctorate degrees  Cumulative duration ISCED level 5A first degree 3 to < 5 years, - level 5A first degree 5 to 6 years, level 5A first degree more than 6 years, level 5A second and further degrees less than 5 years, level 5A second and further degrees less than 5 to 6 years, level 5A second and further degrees more than 6 years, ISCED level 5A first degree 3 to < 5 years, - level 5A first degree 5 to 6 years, level 5A first degree more than 6 years, level 5B first qualification 2-< 3 years, level 5B first qualification 3 to < 5, level 5B first qualification more than 5 years, level 5B second and further qualifications 3 to < 5 years, level 5B second and further qualifications 5 or more years Sex Males, Females Optional Table name and breakdowns Title and Specifications GRAD4 Number of graduates (ISCED 5 and 6) by level of education, programme destination, cumulative duration, age and sex Breakdowns Specifications Level of education All ISCED 5 and 6 graduates: ISCED 5A, ISCED 5B, ISCED 6. First-time graduates (unduplicated count): ISCED 5A, ISCED 5B  Programme destination ISCED level 5A first degree by cumulative duration, - level 5A second and further degrees by cumulative duration, - level 5B first qualification by cumulative duration, - level 5B second and further qualifications by cumulative duration, - level 6 Ph.D/Doctor's degrees, - Level 6 post doctorate degrees, first time graduates (unduplicated count) ISCED 5A total by cumulative duration, ISCED 5B total,  Cumulative duration ISCED level 5A first degree 3 to < 5 years, - level 5A first degree 5 to 6 years, level 5A first degree more than 6 years, level 5A second and further degrees less than 5 years, level 5A second and further degrees less than 5 to 6 years, level 5A second and further degrees more than 6 years, ISCED level 5A first degree 3 to < 5 years, - level 5A first degree 5 to 6 years, level 5A first degree more than 6 years, level 5B first qualification 2-< 3 years, level 5B first qualification 3 to < 5, level 5B first qualification more than 5 years, level 5B second and further qualifications 3 to < 5 years, level 5B second and further qualifications 5 or more years, first time graduates (unduplicated count) ISCED 5A 3 to < 5 years, first time graduates (unduplicated count) ISCED 5A 5 to 6 years, first time graduates (unduplicated count) ISCED 5A more than 6 years Sex Males, Females  Age Under 15 years, single years 15 to 29 years, 30-34 years, 35-39 years, 40 years and over, age unknown Obligatory Table name and breakdowns Title and Specifications GRAD5 Number of graduations by level of education, programme orientation, sex and field of education Breakdowns Specifications Level of education ISCED level 3, - level 4, - level 5A, - level 5B, - level 6  Programme orientation ISCED level 3 vocational/prevocational qualifications, - level 4 vocational/prevocational qualifications, -level 5A first degree 3 to < 5 years, - level 5A first degree 5 to 6 years, - level 5A first degree more than 6years, - level 5A second and further degrees, - level 5B first qualification, - level 5B second and further qualifications, - level 6 Ph.D/Doctor's degrees, - level 6 post doctorate degrees Sex Males, Females  Field of education Education (ISC 14), Teacher training (ISC 141), Education science (ISC 142), Humanities and Arts, Arts (ISC 21), Humanities(ISC 22), Social sciences, business and law, Social and behavioural science (ISC 31), Journalism and information (ISC 32), Business and administration (ISC 34), Law (ISC 38), Science, Life sciences (ISC 42), Physical sciences (ISC 44), Mathematics and statistics (ISC 46), Computing (ISC 48), Engineering, manufacturing and construction, Engineering and engineering trades (ISC 52), Manufacturing and processing (ISC 54), Architecture and building (ISC 58), Agriculture, Agriculture, forestry and fishery (ISC 62), Veterinary (ISC 64), Health and welfare, Health (ISC 72), Social services (ISC 76), Services, Personal services (ISC 81), Transport services (ISC 84), Environmental protection (ISC 85), Security services (ISC 86), not known or unspecified Obligatory Table name and breakdowns Title and Specifications Average duration Average duration of tertiary education Breakdowns Specifications Level of education ISCED tertiary level, ISCED level 6  Programme orientation ISCED level 5A, - level 5B, level 5A/6 Duration by the approximation Formula (pre-defined) Duration by the chain method Conditional probability of nil dropouts throughout the 1st year of study, Conditional probability of transition from the 1st to the 2nd year of study, Conditional probability of transition from the 2nd to the 3rd year of study, Conditional probability of transition from the 3rd to the 4th year of study, Conditional probability of transition from the 4th to the 5th year of study, Conditional probability of transition from the 5th to the 6th year of study, Conditional probability of transition from the 6th to the 7th year of study, Conditional probability of transition from the 7th to the 8th year of study, Conditional probability of transition from the 8th to the 9th year of study, Conditional probability of transition from the 9th to the 10th year of study, Conditional probability of transition from the 10th to the 11th year of study Optional. To be collected every three years Table name and breakdowns Title and Specifications Completion rates Survey 2009 to estimate tertiary education completion rates for national and foreign students Breakdowns Specifications First time graduation  Cumulative duration ISCED level 5A first degree 3 to < 5 years, - level 5A first degree 5 to 6 years, level 5A first degree more than 6 years, level 5Asecond and further qualification (unduplicated), level 5B first qualification 2 to < 3 years, level 5B first qualification 3 to < 5 years, level 5B first qualification more than 5 years, level 5B 1st and 2nd qualifications (unduplicated) Movement between tertiary type A and tertiary type B programmes movement between 5A towards 5B programmes, movements between 5B towards 5A programmes Number of graduates Number of entrants to a 5A programme who failed to complete a first 5A degree successfully but who are re-oriented towards 5B programme and who complete a first 5B degree with success, Number of tertiary-type A graduates that will start afterwards a 5B programme and who will complete a first 5B degree with success, Number of entrants to a 5B programme who failed to complete a first 5B degree successfully but who are re-oriented towards 5A programme and who complete a first 5A degree with success, Number of tertiary-type B graduates that will start afterwards a 5A programme and who will complete a first 5A degree with success Intensity of participation Total full time and part time, full time, part time Completion rates (pre-defined) Optional. To be collected every three years Table name and breakdowns Title and Specifications Class 1 Average class size by level of education and by type of institutions Breakdowns Specifications Level of education Primary education (ISC 1), Lower Secondary schools (ISC 2) Type of institution Public institutions, government dependent private institutions, independent private institutions Average class size Number of students, Number of classes Optional Table name and breakdowns Title and Specifications PERS_ENRL2 Number of students with coverage adjusted to statistics on education personnel by level of education, programme orientation, programme destination, type of institution and mode of study. Breakdowns Specifications Level of education ISCED level 0, - level 1, - level 2, - level 3, - level 4, - level 5/6, not allocated by level  programme orientation ISCED level 1, - level 2, - level 3 general, - level 3 pre-vocational and vocational, - level 4 general, - 4 level pre-vocational and vocational, - level 5B, - level 5A/6  programme orientation/location ISCED level 3 pre-vocational & vocational school based, - level 3 pre-vocational & vocational school and work based, - level 4pre-vocational & vocational school based, - level 4 pre-vocational & vocational school and work based Type of institution Public institutions, all private institutions  Mode of study Full-time, part-time, full-time equivalents Obligatory. Rows C4-C9 regarding government dependent private institutions and independent private institutions optional. Columns 9-10 (regarding ISCED level 3 vocational & prevocational school based and school and work based programmes), 14-15 optional (regarding ISCED level 4 vocational & prevocational school based and school and work based programmes). Table name and breakdowns Title and Specifications PERS1 Classroom teachers (ISCED 0-4) and academic staff (ISCED 5-6) by level of education, programme orientation, sex, age, type of institution and employment status Breakdowns Specifications Level of education ISCED level 0, - level 1, - level 2, - level 3, - level 4, - level 5 and 6, not allocated by level  Programme orientation ISCED level 3 general programmes, - level 3 pre-vocational & vocational school based, - level 3 pre-vocational & vocational school and work based, - level 4 general, - level 4 pre-vocational & vocational school based, - level 4 pre-vocational & vocational school and work based, level 5B, - level 5A and 6 Sex Males, Females  Age Less than 25, 25-29 years, 30-34 years, 35-39 years, 40-44 years, 45-49 years, 50-54 years, 55-59 years, 60-64 years, 65 and over, age unknown Employment status Full-time, part-time, full-time equivalents  Sex Males, Females Type of institution Public institutions, all private institutions  Employment status Full-time, part-time, full-time equivalents Obligatory. Rows A54-A61 regarding government dependent private institutions and independent private institutions optional. Columns 9-10 (regarding ISCED level 3 vocational & prevocational school based and school and work based programmes), 14-15 optional (regarding ISCED level 4 vocational & prevocational school based and school and work based programmes) (both for rows A1-A36). Table name and breakdowns Title and Specifications PERS2 School level management personnel and teacher aides in ISCED levels 0, 1, 2 and 3 Breakdowns Specifications Level of education ISCED level 0, - level 1, - level 2, - level 3, - combination level 1&2, - combination level 2&3 School level management Personnel  Sex Males, Females  Employment status Full-time, part-time, full-time equivalents Teacher aides  Sex Males, Females  Employment status Full-time, part-time, full-time equivalents Optional Table name and breakdowns Title and Specifications FIN_ENRL2 Number of students with coverage adjusted to statistics on education finance by level of education, programme orientation, programme destination, type of institution and mode of study. Breakdowns Specifications Level of education ISCED level 0, - level 1, - level 2, - level 3, - level 4, - level 5/6, not allocated by level  programme orientation ISCED level 2 general, - level 2 pre-vocational and vocational, - level 3 general, - level 3 pre-vocational and vocational, - level 4 general, - level 4 pre-vocational and vocational, - level 5B, - level 5A/6 Type of institution Public institutions, all private institutions  Mode of study Full-time, part-time, full-time equivalents Obligatory. Rows C4-C9 (regarding government dependent private institutions and independent private institutions) optional. Columns 4, 5, 7, 8, 11, 12, 13, 14 optional. Column 10 can be reported together with column 9. Table name and breakdowns Title and Specifications FINANCE1 Education expenditure by level of education, source and type of transaction Breakdowns Specifications Level of education ISCED level 0, - level 1, - level 2, - level 3, - level 4, - level 5/6  programme orientation ISCED level 2 general, - level 2 pre-vocational and vocational, - level 3 general, - level 3 pre-vocational and vocational, - level 4 general, - level 4 pre-vocational and vocational, - level 5B, - level 5A/6 Source (1) central government expenditure, regional government expenditure, local government expenditure  type of transaction (1) direct expenditure for public institutions, direct expenditure for private institutions, transfers to regional governments (net), transfers to local governments (net), scholarships and other grants to students/households, student loans, transfer and payments to other private entities Source (2) funds from international agencies and other foreign sources  type of transaction (2) international payments directly to public institutions, international payments directly to private institutions, transfers from international sources to central government, transfers from international sources to regional governments, transfers from international sources to local governments Source (3) expenditure of households  type of transaction (3) payments to public institutions (net), payments to private institutions (net), payments on goods requested directly and indirectly by educational institutions, payments on goods not directly needed for participation, payments for private tutoring Source (4) expenditure of other private entities  type of transaction (4) scholarships and other grants to students/households, student loans Obligatory. Detailed break downs in rows F1, F4, F6, F7, F8, H2, H3, H5B, H15, H16, H17, E2, E3, E5A, E5B are optional. Columns 4, 5, 7, 8, 11, 12, 13, 14 optional. Column 10 can be reported together with column 9. Table name and breakdowns Title and Specifications FINANCE2 Education expenditure by level of education, nature and resource category Breakdowns Specifications Level of education ISCED level 0, - level 1, - level 2, - level 3, - level 4, - level 5/6  programme orientation ISCED level 2 general, - level 2 pre-vocational and vocational, - level 3 general, - level 3 pre-vocational and vocational, - level 4 general, - level 4 pre-vocational and vocational, - level 5B, - level 5A/6 Expenditure in public institutions  current expenditure for compensation of personnel (1)  teachers, - other pedagogical, administrative and professional personnel + support personnel  current expenditure for compensation of personnel (2)  salaries, expenditure for retirement, other non-salary compensation  other current expenditure  capital expenditure  adjustments for changes in fund balances  expenditure for ancillary services in public institutions  expenditure for R&D activities in public institutions Expenditure in all private institutions  total current expenditure for compensation of personnel  total current expenditure other than for the compensation of personnel  total capital expenditure  adjustments for changes in fund balances  total expenditure for ancillary services in private institutions  total expenditure for R&D activities private institutions Obligatory. Rows X1, X5, X7, X8, X9 plus Y1-Y40 and Z1-Z40 optional (regarding government dependent private institutions and independent private institutions). Columns 4, 5, 7, 8, 11, 12, 13, 14 optional. Column 10 can be reported together with column 9. Table name and breakdowns Title and Specifications REGIO1 Number of students by level of education, programme orientation, sex and region Breakdowns Specifications Level of education ISCED level 0, - level 1, - level 2, - level 3, - level 4, - level 5, - level 6  Programme orientation ISCED level 3 general, - level 3 pre-vocational/vocational, - level 4 general, - level 4 pre-vocational/vocational, - level 5A, level 5B Sex Males, Females  Region NUTS level 2 for all countries except for Germany and the United Kingdom (NUTS level 1). No regional information is required from Estonia, Cyprus, Latvia, Lithuania, Luxembourg, Malta, Iceland and Lichtenstein (no NUTS level 2 in these countries) Obligatory Table name and breakdowns Title and Specifications REGIO2 Number of students by age, sex and region Breakdowns Specifications Age Under 3 years, single years 3 to 29 years, 30-34 years, 35-39 years, 40 years and over, age unknown Sex Males, Females  Region NUTS level 2 for all countries except for Germany and the United Kingdom (NUTS level 1). No regional information is required from Estonia, Cyprus, Latvia, Lithuania, Luxembourg, Malta, Iceland and Lichtenstein (no NUTS level 2 in these countries) Obligatory Table name and breakdowns Title and Specifications ENRLLNG1 Number of students by level of education, programme orientation and modern foreign languages studied Breakdowns Specifications Level of education ISCED level 1, - level 2, - level 3  Programme orientation ISCED - level 3 general, - level 3 pre-vocational/vocational Modern foreign language Bulgarian, Czech, Danish, English, Dutch, Estonian, Finnish, French, German, Greek, Hungarian, Irish, Italian, Latvian, Lithuanian, Maltese, Polish, Portuguese, Romanian, Slovak, Slovene, Spanish, Swedish, Arabic, Chinese, Japanese, Russian, Other modern languages Corresponding number of student enrolled Obligatory. Columns 4 and 5 (regarding general and pre-vocational and vocational programmes in ISCED level 3) optional. Table name and breakdowns Title and Specifications ENRLLNG2 Number of students by level of education, programme orientation, age and modern foreign languages studied Breakdowns Specifications Level of education ISCED level 1, - level 2, - level 3  Programme orientation ISCED - level 3 general, - level 3 pre-vocational/vocational Number of foreign languages no foreign languages, one foreign language, 2 or more foreign languages Age Under 6 years, single years 6 to 19, 20 or more years old, not specified by age Corresponding number of student enrolled Obligatory. Rows A2 to A18 optional, columns 13 to 16 (regarding ISCED level 3 prevocational and vocational orientation) optional. Table name and breakdowns Title and Specifications ISCMAP_PROGR Mapping of national educational programmes Breakdowns Specifications Column headings Col. 1 Programme number (prog.<ISCED level>.<number within level>) Col. 2 Year when the programme was created Col. 3 ISCED level Col. 4 Programme destination Col. 5 Programme orientation Col. 6 Theoretical cumulative duration at ISCED 5 Col. 7 Position in the national degree / qualification structure Col. 8 Position in the tertiary education structure (Bachelor-Master-PhD) Col. 9 Notes on programmes than span across ISCED levels or sub-categories Col. 10 National name of the programme Col. 11 Description name of the programme in English Col. 12 Minimum entrance requirement (ISCED level or other) Col. 13 Main diplomas, credentials and certifications awarded Col. 14 Code of credential in ISCMAP-QUAL Col. 15 Theoretical starting age Col. 16 Theoretical duration of the programme Col. 17 Theoretical cumulative years of education at the end of the programme Col. 18 Does the programme have a work based element? ( yes/no) Col. 19 Programme specifically designed for adults (Y/N) Col. 20 Programme specifically designed for part-time attendance (Y/N) Col. 21 Reported in the UOE data collection (Y/N/P) Col. 22 Reported in the UOE FINANCE tables (Y/N/P) Col. 23 Enrolments Col. 24 Notes Optional Table name and breakdowns Title and Specifications ISCMAP_QUAL Mapping of national educational qualifications Breakdowns Specifications Column headings Col. 1 Qualification number (qual.<number within level>) Col. 2 Year when qualification was introduced Col. 3 ISCED level of qualification Col. 4 Destination (A/B/C) Col. 5 National name Col. 6 Name in English Col. 7 Programmes designed to lead to it Col. 8 Final exam. (Y/N) Col. 9 Series of exams during prog. (Y/N) Col. 10 Specified no. of course hours, AND exam. (Y/N) Col. 11 Estimate of % of course examined Col. 12 Specified number of course hours only (Y/N) Col. 13 Course hours Col. 14 Specific requirements Col. 15 Can it be obtained without enrolment in a specific programme? (Y/N) Col. 16 Under what conditions? Col. 17 Awarding organisation(s) Col. 18 Programmes numbers Col. 19 Number of graduates Col. 20 Programmes numbers Col. 21 Number of graduates Col. 22 Notes Optional ANNEX II Data quality requirements and quality reporting framework Data quality requirements The data quality requirements for data on education and training systems refer to the quality reporting dimensions (or quality reporting criteria) of relevance, accuracy, timeliness and punctuality, accessibility and clarity, comparability, and coherence. In particular, the data shall comply with the definitions and concepts as stated in the detailed guidelines for the UNESCO/OECD/Eurostat data collection on education systems. Data quality report Every year, the Commission (Eurostat) shall supply Member States 3 months in advance of the transmission deadline referred to in Article 4(2) with draft documents for the annual quality report, partially pre-filled with already available quantative indicators and other information available to the Commission (Eurostat). Member States shall supply the Commission (Eurostat) with the completed quality report referred to in Article 4(2). The quality report shall be divided into the following 7 chapters: enrolments, entrants, personnel, graduates/graduations, finance, foreign languages learnt and regional enrolment data. The data quality report shall document the compliance with the dimensions of relevance, accuracy, timeliness and punctuality, accessibility and clarity, comparability, and coherence. In particular, the data quality report shall document the compliance with the definitions and concepts as stated in the detailed guidelines for the UNESCO/OECD/Eurostat data collection on education systems. Deviations from the definitions and concepts as stated in the detailed guidelines for the UNESCO/OECD/Eurostat data collection on education systems shall be documented and explained and if possible quantified. In particular, Member States shall provide a description of sources used at the level of tables as described in Annex I and the use of estimates and revisions shall be clearly identified at the level of tables and breakdowns.